DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on March 23, 2021 has been entered. The claims pending in this application are claims 29-56 wherein claims 39 and 40 have been withdrawn due to the restriction requirement mailed on October 20, 2020. The objection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on March 23, 2021. Claims 29-38 and 41-56 will be examined. 

Claim Objections
Claim 29 or 30 or 43 is objected to because of the following informality: “in the visible light, infrared light, or near infrared light spectrum” should be “in visible light, infrared light, or near infrared light spectrum”. 
Claim 48 is objected to because of the following informality: “in the visible spectrum” should be “in visible light spectrum”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29-31, 34-36, and 41-56 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (page 1-16, 2007, a reference in IDS filed on October 19, 2020). 
Regarding claim 29, 31, 34, 36, 41, 42, 46, and 47, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and wherein the target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety; (b) a deposited complex comprising a signaling conjugate comprising a phenolic moiety (ie., tyramide) and a chromogenic moiety (ie., a fluorophore), wherein the phenolic moiety of the signaling conjugate is covalently bound to: (1) a location on the binding complex proximate to or directly on the enzyme conjugate; (2) a location on the binding complex proximate to or directly on the target; or (3) a location on the biological sample proximate to the target; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety of the deposited complex produces a signal (ie., a fluorescent signal) in visible light, infrared light, or near infrared light spectrum that provides for the specific detection of the target when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light as recited in claim 29 wherein the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety (ie., a chemical bond linking between tyramide and the fluorophore) as recited in claim 31, the chromogenic moiety comprises rhodamine, a rhodamine derivative, tetramethylrhodamine (TMR, TAMRA), diarylrhodamine derivatives, QSY 7, QSY 
Regarding claims 30 and 35, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target antigen (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target antigen, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and the detection probe comprises an antibody specific for the target antigen; (b) a deposited complex comprising a signaling conjugate comprising a phenolic moiety (ie., tyramide) and a chromogenic moiety (ie., a fluorophore), wherein the phenolic moiety of the signaling conjugate is covalently bound to: (1) a location on the binding complex proximate to or directly on the enzyme conjugate; (2) a location on the binding complex proximate to or directly on the target antigen; or (3) a location on the biological sample proximate to the target antigen; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety of the deposited complex produces a signal (ie., a fluorescent signal) in visible light, infrared light, or near infrared light spectrum that provides for the specific detection of the target antigen when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near 
infrared light as recited in claim 30 wherein the chromogenic moiety comprises rhodamine, a rhodamine derivative, tetramethylrhodamine (TMR, TAMRA), diarylrhodamine derivatives, QSY 7, QSY 9, or QSY 21 as recited in claim 35 (see pages 3-6, 12, and 13). 
Regarding claims 43-45, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target antigen (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target antigen, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and the detection probe comprises an antibody specific for the target antigen; (b) a deposited complex comprising a signaling conjugate comprising a phenolic moiety (ie., tyramide) and a chromogenic moiety comprising rhodamine or a rhodamine derivative (ie., TMR), wherein the phenolic moiety of the signaling conjugate is covalently 
bound to: (1) a location on the binding complex proximate to or directly on the enzyme 
conjugate; (2) a location on the binding complex proximate to or directly on the target antigen; or (3) a location on the biological sample proximate to the target antigen; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety of the deposited complex produces a signal (ie., a fluorescent signal) in visible light, infrared light, or near infrared light spectrum that provides for the specific detection of the target antigen when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light as recited in claim 43 wherein the signaling conjugate comprises only a single phenolic moiety as recited in claim 44, and the signaling conjugate further comprises a linker joining the phenolic moiety and the chromogenic moiety (ie., a chemical bond linking between tyramide and TMR) as recited in claim 45 (see pages 3-6, 12, and 13). 
Regarding claim 48, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target antigen (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target antigen, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and the detection probe comprises an antibody specific for the target antigen; (b) a deposited complex comprising a signaling conjugate comprising only a single phenolic moiety (ie., tyramide) and a chromogenic moiety comprising rhodamine or a rhodamine derivative (ie., TMR), wherein the phenolic moiety of the signaling conjugate is covalently bound to: (1) a location on the binding complex proximate to or directly on the enzyme conjugate; (2) a location on the binding complex proximate to or directly on the target antigen; or (3) a location on the biological sample proximate to the target antigen; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety of the deposited complex produces a signal (ie., a fluorescent signal) in visible light spectrum that provides for the specific detection of the target antigen when exposed to visible light (see pages 3-6, 12, and 13). 
Regarding claims 49-52, since TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a washing step after incubation of fluorophore tyramide in amplification and visualization procedures of Immounohistochemistry (see page 6), TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc discloses that said stained biological sample does not contain deposited complexes which are not covalently bound to the stained biological sample after the washing step. 
Regarding claims 53-56, since it is known that “[T]he visible spectrum is composed of light with wavelengths ranging from approximately 400 nanometers to 700 nanometers” and “ [T]he summary points of this introduction to fluorescence are: 1. Fluorophores are molecules that, upon absorbing light energy, can reach an excited state, then emit light energy. 2. The three-stage process of excitation, excited lifetime, and emission is called fluorescence. 3. Fluorophores absorb a range of wavelengths of light energy, and also emit a range of wavelengths. Within these ranges are the excitation maximum and the emission maximum. Because the excitation and emission wavelengths are different, the absorbed and emitted light are detectable as different colors or areas on the visible spectrum” (see pages 2 and 11 of “The Light Spectrum and its Relationship with Fluorescence” from ThermoFisher Scientific), absorbing light energy is a property of a Fluorophore in order to reach its excited state and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that said signal in the 
visible, infrared, or near infrared spectrum that provides for the specific detection of the target is realized by absorbance of the light (ie., the visible light) by the signaling conjugate as recited in claims 53-55 and said signal in the visible spectrum that provides for the specific detection of the target is realized by absorbance of the light (ie., the visible light) by the signaling conjugate as recited in claim 56 (see pages 3-6, 12, and 13). 
Therefore, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches all limitations recited in claims 29-31, 34-36, and 41-56. 
Response to Arguments
	In page 10, first paragraph bridging to page 14, last paragraph of applicant’s remarks, applicant argues that: (1) “[A]t the outset it is noted that PerkinElmer is a brochure that describes certain methods and shows examples of stained samples produced using those methods, while the present claims recite a stained biological sample, i.e., a composition. None of the particular compositions described in PerkinElmer is cited in the rejection (e.g., it is not alleged that any of the exemplary stained samples shown therein would anticipate the present claims). Rather, the rejection appears to be based on the assertion that following the methods described in PerkinElmer would allegedly result in a stained biological sample according to the present claims. Applicant respectfully submits that this is not the case”; (2) “[P]erkinElmer instructs the use of a fluorophore tyramide to produce a sample suitable for conventional fluorescence microscopy. By contrast the rejected claims recite, e.g., that ‘the chromogenic moiety of the deposited complex produces a signal. . . that provides for the specific detection of the target when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light’ (claim 29). It follows that PerkinElmer teaches methods that incorporate an amount of fluorophore that produces a fluorescence signal that specifically indicates the location of the target. This places an upper limit on the amount of fluorophore used, because an excessive amount of fluorophore would result in high background levels that would interfere with specific detection of the target. Thus, in PerkinElmer, the amount of fluorophore present in a stained sample is low. By contrast, the claimed stained biological sample includes a high amount of chromogen. This is because the claimed stained biological sample includes an amount of chromogenic moiety that produces a specified result, e.g., that “the chromogenic moiety of the deposited complex produces a signal in the visible, infrared, or near infrared spectrum that provides for the specific detection of the target when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light” (claim 29). The amount of chromogen needed to produce this signal is much higher than the amount of fluorophore that would be used following the fluorescence microscopy methods specified in PerkinElmer. Applicant submits that PerkinElmer fails to teach methods of making a sample that incorporate an amount of fluorophore that provides for the specific detection of the target in the manner recited in the claims. This is because, even if some fluorophores that might be used with the methods of PerkinElmer may have some absorbance of visible light, fluorescence 
microscopy techniques must use a much lower amount of said fluorophores than would be present in the samples specified in the present claims. Particularly, the use of an amount of fluorophore that would yield a usable fluorescence signal (e.g., that specifically stains the target) is much lower than the amount that would yield a usable absorbance signal (e.g., that provides for specific detection of the target). For example, a sample stained using the methods described in PerkinElmer, which would show specific staining of a target under fluorescence microscopy conditions, would not show a specific signal under conditions that would allow for absorbance-based detection, e.g., bright field microscopy. Accordingly, even if one were to use a fluorophore that might also have some absorbance in the visible spectrum when following the methods of PerkinElmer, the amount used would still be different than the amount specified in the present claims. Particularly, the amount of fluorophore used to produce a fluorescence signal for specific detection of a target, as specified in the methods of PerkinElmer, is too low to produce, e.g., a ‘signal in the visible, infrared, or near infrared spectrum that provides for the specific detection of the target when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light’ as specified in claim 29”; and (3) “added claims 53-56 specify that ‘said signal in the visible, infrared, or near infrared spectrum that provides for the specific detection of the target is realized by absorbance of the light by the signaling conjugate’ or ‘said signal in the visible spectrum that provides for the specific detection of the target is realized by absorbance of the light by the signaling conjugate.’ As explained in detail above, the disclosure of PerkinElmer that is at issue at most teaches samples suitable for conventional fluorescence microscopy, e.g., wherein the signal is realized through production of a fluorescence signal, rather than by absorbance of the light by the signaling conjugate as specified in these claims. As also noted above, these functional differences reflect structural differences, e.g., between the amount of fluorophore and the amount of chromogen present in the sample”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
	First, although applicant argues that “[P]erkinElmer is a brochure that describes certain methods and shows examples of stained samples produced using those methods, while the present claims recite a stained biological sample, i.e., a composition”, since TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches the stained mouse brain produced by immunohistochemistry) (see page 6), TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. discloses the stained biological sample recited in claims 29, 30, 43, and 48. 
Second, although applicant argues that “the claimed stained biological sample includes a high amount of chromogen”, this limitation is not included in the claims and “a high amount of chromogen” is a relative term. Furthermore, absorbance detection, eg. bright field microscopy argued by applicant is not a limitation in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, since it is known that “[T]he visible spectrum is composed of light with wavelengths ranging from approximately 400 nanometers to 700 nanometers” and “ [T]he summary points of this introduction to fluorescence are: 1. Fluorophores are molecules that, upon absorbing light energy, can reach an excited state, then emit light energy. 2. The three-stage process of excitation, excited lifetime, and emission is called fluorescence. 3. Fluorophores absorb a range of wavelengths of light energy, and also emit a range of wavelengths. Within these ranges are the excitation maximum and the emission maximum. Because the excitation and emission wavelengths are different, the absorbed and emitted light are detectable as different colors or areas on the visible spectrum” (see pages 2 and 11 of “The Light Spectrum and its Relationship with Fluorescence” from ThermoFisher Scientific), absorbing light energy is a property of a Fluorophore in order to reach its excited state and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that said signal in the visible, infrared, or near infrared spectrum that provides for the specific detection of the target is realized by absorbance of the light (ie., the visible light) by the signaling conjugate as recited in claims 53-55 and said signal in the visible spectrum that provides for the specific detection of the target is realized by absorbance of the light (ie., the visible light) by the signaling conjugate as recited in claim 56 (see pages 3-6, 12, and 13). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32, 33, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29-31, 34-36, and 41-56 above, and further in view of Murillo et al., (US 2013/ 0109019 A1, priority date: July 2, 2010). 
The teachings of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. does not disclose that 
the linker comprises polyethylene glycol as recited in claim 32. However, since claims 33 and 37 or 38 are identical to claims 44 and 34 or 36 respectively, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches claims 33, 37, and 38. 
Murillo et al., teach that a hapten such as a fluorophore (eg., rhodamine) is conjugated to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate (see paragraphs [0265], [0282], [0287], [0303], and [0326]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the signaling conjugate recited in claim 32 by conjugating a hapten such as a fluorophore (eg., rhodamine) to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate in view of the prior arts of  TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Murillo et al.. One having ordinary skill in the art would have been motivated to do so because Murillo et al., has successfully conjugated a hapten such as a fluorophore (eg., rhodamine) to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate (see paragraphs [0265], [0282], [0287], [0303], and [0326]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the signaling conjugate recited in claim 32 such as a rhodamine-tyramide conjugate by conjugating a hapten such as a fluorophore (eg., rhodamine) to tyramine via polyethylene glycol linker in view of the prior arts of  TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Murillo et al.. 
Response to Arguments
In page 15, first and second paragraphs of applicant’s remarks, applicant argues that “[A]ccording to the rejection, Murillo et al. purportedly cures the failure of PerkinElmer to teach a linker that comprises polyethylene glycol, as recited in claim 32. Murillo et al. does not cure the aforementioned deficiencies of PerkinElmer, rendering the allegations concerning the disclosures of Murillo et al. moot. Notwithstanding the foregoing, Applicant reserves the right to traverse the examiner’s characterization of Murillo et al. and allegations concerning the same, however it appears to be unnecessary to do so at this time in view of the aforementioned deficiencies of the rejection”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because the reference from Murillo et al. is not used to cure the aforementioned deficiencies of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as argued by applicant and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches all limitation of claim 29 (see Response to Arguments related to Rejection Item No.6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29-38 and 41-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,041,950 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 29-38 and 41-56 in this instant application are method claims and are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. Patent No. 10,041,950 B2 teaches that the light in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be visible light (eg., see column 33), the peroxidase in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be horseradish peroxidase (eg., see column 44), and the first chromogenic moiety in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be a triarylmethane chromogen or different dyes such as rhodamine that can absorb visible light energy (eg., see columns 36, 39 and 40), claims 1-20 of U.S. Patent No.10,041,950 B2 are directed to the same subject matter and fall entirely within the scope of claims 29-38 and 41-56 in this instant application.  In other words, claims 29-38 and 41-56 in this instant application are anticipated by claims 1-20 of U.S. Patent No.10,041,950 B2.
Response to Arguments
In page 15, last paragraph of applicant’s remarks, applicant argues that “[W]ithout necessarily agreeing with the propriety of the rejection and solely in the interest of advancing prosecution, a terminal disclaimer is concurrently filed over said reference patent, rendering the issue moot. Accordingly, withdrawal of the rejection is respectively solicited”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because the examiner cannot locate the terminal disclaimer mentioned by applicant in this instant application.  

Conclusion	 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	No claim is allowed.  
12. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 2, 2021